Title: To George Washington from Major General Adam Stephen, 23 April 1777
From: Stephen, Adam
To: Washington, George



Sir
Chatham [N.J.] 23d April 1777

    By —— from B——k I have advice that Eight hundred men came in the Ships from England—There is a Report that Rhode Island is to be Evacuated, but no account of the Arrival of the troops—The 15th & 27th did duty at York & my friend was uncertain as to the Names of the 36th & 4th mentioned from Newark Yesterday.
Ten Boats for the Bridges are arrivd at Brunswick, 16⅓ foot in length four feet Wide & 2½ deep; Waggons are fitting up for their Carriage.
Genl Skinners force consist of about 1,000, to be joind by Some regular troops, & to proceed from Bergen through Sussex & the back parts of the Jerseys, when the troops March for Philadelphia.
The Enemy to have their provisions carryd into the Delawar by Water.
The Sick Sent from the Jerseys to N. York.
Brunswick not to be Evacuated.
Thomas Long, not an American, nick named Bunk Eye, from his prominent Eyes, height 5½ feet—age upwards of forty—Wears Whitish Cloaths—rather fair Complexion—He was Schoolmaster Near Raway, distressed the Inhabitants On the passage of the B. troops through the Jerseys—He is gone for Philadelphia as a Spy—two days ago—He Associates with Quakers—It would be of importance to Seize him, as the Enemy is much in want of Intelligence from that City—He has been there three times.
Other Matters in their former State.
I have got a York paper of the 17th, nothing Matterial but the great Success of the B. Brook Expedition.
I will forward it, after learning a prayer that is in it—& am with great Respect, sr Your most Obt hue Ser.

Adam Stephen


The Enemy Attempted Retaliation the Night before last; but were beat back, pursued, & kept up all night—By a person from B. town—They had one Man killd & 2 Wounded—We Sufferd none—Majr Crawford of Col. Cooks behavd well.
They Report in Brunswick, that they have killd 100 of us & taken

200 more, & that the highlanders have got Ample Satisfaction for the loss of their picket.
The Enemy Cannot be Ready to March this Week—They intend an Excursion for horses—All Should be ordered back from the Lines.

